Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-16 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-16 recite the limitation "the longitudinal support".  There is insufficient antecedent basis for this limitation in the claims as only a “longitudinal member” was previously claimed and it is unclear if they were the same components or separate components.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ladzinski (US 8,246,069).

In re claim 2, Ladzinski further discloses wherein the hook portion is vertically below the rod portion as shown in Figure 6.  
In re claim 3, Ladzinski further discloses wherein: the pulling element includes a support portion (26) supporting the hook portion, and the support portion extends vertically downward and forward from the rod portion as shown in Figure 1 if mounted on the top of the frame rail (see column 2, lines 45-47).  
In re claims 4-7, Ladzinski further discloses a bumper mount (26) configured to attach to a bumper (4) of the motor vehicle, wherein the bumper mount is configured to transfer a compressive force to the pulling element (in the event of a collision), wherein the bumper mount is configured to attach to a bottom surface or a rear surface of a bumper as shown in Figure 3, wherein the bumper mount is vertically offset from the rod portion as shown in Figures 1 and 3, and wherein the bumper mount is integrally formed with the pulling element as shown in Figure 1.
In re claims 4-6, and 8, Ladzinski further discloses a bumper mount (10) configured to attach to a bumper (4) of the motor vehicle, wherein the bumper mount is configured to transfer a compressive force to the pulling element (in the event of a 
In re claim 10, Ladzinski further discloses wherein the longitudinal member mount (6) includes a sleeve portion having a passage opening (22, 24) receiving the rod portion of the pulling element as shown in Figure 3.  
In re claim 11, Ladzinski further discloses a fastener (12) attached to the rod portion on a side of the sleeve portion opposite the hook portion.  
In re claim 12, Ladzinski further discloses wherein the fastener is a nut and the rod portion includes threads (20) configured to interface with the nut.  

Allowable Subject Matter
Claims 9, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the bumper mount includes a channel on a bottom surface thereof receiving the pulling element” and “wherein the fastener is configured to preload the pulling element relative to a bumper mount and the longitudinal member mount” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.

.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the longitudinal support includes lateral support portions configured to attach to opposite lateral faces of the longitudinal support” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Claims 15-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “a pulling element configured to transmit a tensile force to the longitudinal member and to translate relative to the longitudinal member in response to a compressive force, wherein the pulling element includes a rod portion and a hook portion vertically below the rod portion, wherein the pulling element includes a support portion supporting the hook portion, and the support portion extends vertically downward and forward from the rod portion, wherein the rod portion is partially received in the passage opening; a bumper mount configured to attach to a bumper of the motor vehicle, wherein the bumper mount is configured to transfer a compressive force to the pulling element, the bumper mount is at least partially vertically above the rod portion; a fastener attached to the rod portion on a side of the sleeve portion opposite the hook portion, wherein the fastener is configured to preload the pulling element relative to the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach towing assemblies of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        

/TONY H WINNER/Primary Examiner, Art Unit 3611